Citation Nr: 0824172	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a 
laceration to the little (fifth) finger on the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1978 to September 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the veteran's 
May 2002 claim for service connection for residuals of a 
laceration to the little (fifth) finger on the right hand.

In July 2006, and again in March 2008, the Board remanded the 
case to the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

The residuals of a laceration to the little (fifth) finger on 
the veteran's right hand were neither caused nor worsened by 
an incident in service.


CONCLUSION OF LAW

The residuals of a laceration to the little (fifth) finger on 
the veteran's right hand were not incurred in, or aggravated 
in, service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2002 letter provided to the veteran before the January 
2003 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The June 2002 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with VA examinations 
in January 2003 and June 2007, and he had the opportunity to 
further discuss his condition with the second examiner in 
July 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for residuals of a laceration to the little 
(fifth) finger on his right hand.

A VA examiner in January 2003 found that the veteran's fifth 
finger had a "notable scar" that was 3 centimeters (cm) 
across the palmar aspect of the fifth digit, just distal to 
the proximal interphalangeal (PIP) joint.  The scar was 
nontender to palpate, and was slightly hyperpigmented.  
Moreover, the fifth digit had no active flexion of the distal 
interphalangeal (DIP) joint, although it had full passive 
flexion.

A second VA examiner, in June 2007, found that the veteran's 
fifth finger had residuals of lacerations including scars, 
numbness, and a severing of the tendon which resulted in an 
ankylosed DIP joint.  The DIP joint had no active range of 
motion.  The examiner found that the scar on the veteran's 
fifth finger was located just distal to the PIP joint, and 
that it measured 3 cm.  The scar was painless and numb.  The 
scar did not adhere to the underlying tissue.  The veteran 
denied experiencing frequent loss of skin covering the scars, 
such as ulcerations or breakdowns.  While the veteran denied 
any current functional limitations due to the scars, he noted 
that he had been denied employment for jobs on assembly lines 
and jobs with moving parts based on the ankylosis of his 
fifth digit.  Also, the veteran noted that he had faced 
ridicule for extending his fifth finger during ordinary 
gestures, because it was seen as effeminate.  There was no 
evidence of ankylosis, clinically significant arthritis, or 
other bony abnormalities.

Regarding the etiology of the injury to the fifth finger on 
his right hand, the veteran told the VA examiner at his 
January 2003 VA examination that he had injured the second 
and fifth fingers on his right hand during his time in 
service, when a wrench slipped and lacerated them.  He 
further stated that the base doctor had administered stitches 
to his second and fifth fingers after the incident.  The VA 
examiner in January 2003 did not indicate whether she had 
examined the veteran's claims file, and did not opine as to 
the etiology of the veteran's injury.

The Board notes that while the January 2003 VA examiner's 
report did not include a title for its first paragraph, it is 
clear by its language and placement in the report that that 
paragraph is written as an introductory history, as told by 
the veteran.  Indeed, the examiner uses the phrase "he 
states" throughout the paragraph to indicate that the 
history was given by the veteran, and was not the result of 
the examiner's independent investigation.  Moreover, the 
examiner never in this paragraph refers to her own opinion 
(e.g., by any phrase such as "I find" or "this examiner 
finds"), and never uses the terms of art common to 
etiological opinions (e.g., "more likely than not," "less 
likely than not.")  Consequently, when in the course of the 
introductory paragraph the VA examiner makes what might 
otherwise be misconstrued as her own etiological conclusions, 
the language of that paragraph should be properly understood 
as nothing more than her recording of the history, as given 
by the veteran.

In June 2007, the veteran told a second VA examiner that he 
had injured the second and fifth fingers on his right hand in 
service when a torque wrench with a horseshoe socket popped 
while he was tightening it, resulting in lacerations by the 
airplane engine which he was attempting to repair.  In her 
report, the second VA examiner wrote that "[r]esiduals to 
the fifth index finger are documented as early as 1974.  This 
is difficult to square with the veteran's history that the 
injury to both fingers occurred simultaneously."  The VA 
examiner opined that it was therefore less likely than not 
that the residuals to the right fifth finger occurred during 
service.

After the examination, the VA examiner sought an explanation 
from the veteran as to how his fifth finger could have been 
injured during service, since there was documentation of a 
1974 injury to that finger, and the veteran had not begun 
service until 1978.  In July 2007, the veteran told the VA 
examiner that he had injured the fifth finger on his right 
hand twice-once prior to service, and a second time 
simultaneously with the second finger.  Upon hearing the 
veteran's story, the VA examiner drafted an addendum to her 
report in July 2007 in which she opined that the veteran's 
assertion that he had injured his fifth finger twice made it 
as likely as not that the fifth finger was injured in 
service.

The Board may not disregard a medical opinion solely on the 
rationale that it was based on a history given by the 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006).  
However, a physician's medical opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  See Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  In this case, the examiner's 
report of July 2007 materially relies on the unsupported, 
second version of history proffered by the veteran.  
Moreover, the assertion that the veteran injured his fifth 
finger in the same accident in which he injured his second 
finger is wholly unsubstantiated by the record.

The veteran's service treatment record shows that he 
sustained an injury to the second digit on his right hand 
while working on an aircraft in July 1980.  The record 
mentions the "2nd digit" twice, and even includes a picture 
of that finger.  No mention is made of the fifth, small, or 
pinky finger.

An additional service treatment record from July 1980 refers 
only to the second digit on the veteran's right hand, and not 
to the fifth, small, or pinky finger.  Also, the veteran's 
September 1980 discharge examination refers to a laceration 
on the veteran's right index finger which occurred in 1980, 
as well as to a partial amputation of the distal tip of the 
veteran's right middle finger, but makes no mention of the 
veteran's fifth, small, or pinky finger.

The veteran's service treatment record shows that he 
sustained two other injuries to his hand while in service, 
although neither of these entries reference the airplane 
which the veteran described to the VA examiner in June 2007, 
and neither of these make any mention of the veteran's fifth, 
small, or pinky finger.  The first injury, documented in 
April 1980, references only the veteran's index finger.  The 
second injury, mentioned twice in the record in June 1980, 
refers to a crushing injury to the veteran's hand.  X-rays to 
the hand showed it to be within normal limits, and four days 
later the medic noted that the patient was doing better, that 
no dressing on the hand was needed, and that the veteran was 
to return to limited duty.

The only reference to the veteran's fifth, small, or pinky 
finger in his service treatment record appears in his June 
1978 enlistment examination, which notes that the veteran had 
sustained a lacerated tendon in his right fifth finger in 
1974, prior to service.

After a claim has been developed, the opinion of the examiner 
that the veteran is telling the truth is not necessarily 
probative.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  An examiner is competent to render medical opinions, 
but not to evaluate the credibility of the facts which 
underlie the medical opinions, and a medical opinion premised 
on an unsubstantiated account of the facts has no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Where, as here, the examiner was not an eyewitness to the 
accident, her opinion regarding what actions or sequence of 
events caused the accident is outside the scope of her 
competence, and thus not probative.  See Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999).  In this case, the VA examiner 
reversed her June 2007 etiological opinion based on the 
veteran's allegation in July 2007 that his fifth finger was 
injured in the same accident that caused the injury to his 
second finger.  As a thorough examination of the veteran's 
contemporaneous service treatment record demonstrates, that 
allegation is wholly unsubstantiated, and therefore, despite 
its adoption by the VA examiner in July 2007, it nonetheless 
lacks the probative value necessary to support a claim for 
service connection.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for residuals of a 
laceration to the little (fifth) finger on the right hand.; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for residuals of a laceration to the 
little (fifth) finger on the right hand is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


